Citation Nr: 0002663	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-40 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
left posterior chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Los Angeles, California.


FINDING OF FACT

Residuals of a shell fragment wound to the left posterior 
chest result consist of no more than a tender scar, without 
additional functional loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left posterior 
chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records reflect that the veteran incurred a fragment 
wound to the chest in December 1968.  He is in receipt of 
medals and awards to include a Purple Heart, Bronze Star 
Medal with "V" Device, and Combat Infantryman's Badge.  
Clinical records note that the left chest wound was 
superficial, without arterial or nerve involvement.  The 
veteran underwent debridement and delayed primary closure of 
his left chest wound.  A service medical entry, dated in late 
December 1968, notes that the veteran complained of pain in 
his back from his wound.  Physical examination revealed the 
lateral edge to not be completely healed, but crusted.  A 
report of clinical evaluation dated in August 1969 indicates 
that the veteran's lungs and chest were normal, without note 
of pulmonary/respiratory disease or defect, and that he 
demonstrated full ranges of back and extremity motion.  On 
the report of medical history dated in January 1969, the 
veteran complained of having or having had shortness of 
breath and indicated he had/had had epilepsy or fits.  The 
report of examination dated in January 1970, at service 
discharge, notes a scar on the left posterior thorax, without 
other noted defect or abnormality of the lungs, chest or 
back.

In September 1970, the veteran reported for a VA examination.  
The examiner noted the veteran's history of a superficial 
shell fragment wound to the left lower posterior chest, 
slightly below the lower end of the scapula, without lung 
damage.  The examiner noted that the scar area was pulled 
when the veteran lifted, but was not adherent or depressed.  
The examiner stated that the scar and the area below it 
seemed a little sensitive.  Musculoskeletal and respiratory 
examination was stated to be otherwise normal.  Neurologic 
examination was negative.

In a rating decision dated in October 1970, the RO 
established service connection and assigned a zero percent 
disability evaluation for a scar of the left lower posterior 
chest, residual to a shell fragment wound and effective 
January 23, 1970.

A medical record dated in October 1983 notes the veteran's 
employment with the post office, a job requiring a lot of 
bending and lifting.  He complained of low back pain of four-
days' onset, localized at the left side of the tailbone, 
without a particular event having brought on the pain.  The 
impression was sacral pain/muscle spasm.  A report of x-ray 
dated in October 1983 shows a fracture of the fourth sacral 
segment.  

A medical record dated in February 1992 reflects complaints 
of wrist pain after the veteran lifted a heavy object; the 
impression was left ulnar wrist sprain.  A report of x-ray 
dated in December 1993 references cervical changes.

A medical record dated in March 1995 reflects that the 
veteran complained of pain along his right shoulder joint and 
arm of one-week's duration.  There was noted to be no motor 
or sensory deficits.  The impression was myalgia/myositis of 
the right shoulder.  Also in March 1995, the veteran 
complained of intermittent pain in the left hand of one-
week's duration after he fell down several steps onto his 
hands.  The impression was bilateral hand contusions/sprains.  

In October 1995, a VA examination of the veteran was 
conducted.  The veteran provided a history of shrapnel wounds 
to his left lateral back and mastoid areas in service.  The 
examiner noted a scar on the left lateral back, stated to be 
slightly depressed and completely healed.  Sensory and motor 
examinations, conducted in connection with evaluation of 
epilepsy, were normal.

In a rating decision dated in July 1996, the RO denied 
service connection for a shrapnel wound to the neck, with 
retained foreign bodies, and notified the veteran of that 
denial by letter dated in August 1996.  Thereafter the 
veteran expressed disagreement with that denial.  In a rating 
decision dated in October 1996, the RO established service-
connection for a shell fragment wound to the occipital skull 
with a retained metal foreign body and assigned a zero 
percent evaluation for such, effective March 26, 1996.  That 
decision appeared to encompass the veteran's prior complaints 
relevant to his neck/mastoid process.  In April 1997, the RO 
issued a statement of the case pertinent to the evaluation of 
the veteran's service-connected shell fragment wound to the 
occipital skull.  As noted in its March 1999, remand, the 
basis for the RO's discussion of the rating evaluation 
appropriate to the occipital shell fragment wound is unclear 
absent evidence of the veteran's timely disagreement with the 
zero percent evaluation assigned.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  The veteran did not submit a substantive 
appeal with respect to that matter.  

At the time of an epilepsy examination conducted in July 
1997, the veteran was noted to have intact sensation to light 
touch.  Motor strength was stated to be "5/5 bilaterally 
with somewhat lesser strength on the left upper extremity 
compared to the right which the veteran attributes to an old 
shrapnel wound to his back."  The impression, in addition to 
a seizure disorder, was status post gunshot wound to the 
right neck and head.  

In June 1999, the veteran testified at a local RO hearing.  
At that time the veteran argued that he was experiencing 
numbness on the wound site and tenderness to the touch.  He 
also reported some problems with itching and stating that he 
experienced pain in his right upper extremity to his back 
when lifting or using tools.  He reported taking Motrin or 
muscle relaxer for the pain.  Transcript at 1-3.  During the 
hearing the Hearing Officer advised the veteran that his 
claims pertinent to his occipital shrapnel wound and/or neck 
problems would appropriately be considered a new claim for an 
increase and not part and parcel of his increased rating 
claim for his chest injury.  

In a rating decision dated in July 1999, the RO increased the 
evaluation assigned to the veteran's chest scar from zero to 
10 percent, effective September 12, 1995, the date of receipt 
of his claim for an increase.  

A VA neurologic examination of the veteran was conducted in 
September 1999.  He complained of numbness/pain in his upper 
back and neck, more on the left side.  The neurologist 
reviewed records to include magnetic resonance imaging and 
computerized tomography results, showing a retained shrapnel 
particle in the occipital area, and degenerative cervical 
changes.  Examination revealed full and painless lumbar 
motion; tender scarring over the mid-thoracic rib cage; and 
limitation of cervical motion with pain.  The examiner opined 
that the veteran's cervical complaints were probably the 
normal degenerative changes associated with aging.  The 
examiner noted that the veteran "insists that his neck 
complaints and right arm complaints originated from the 
injury in 1968."  The examiner thus stated that, if 
accepting the veteran's "statements concerning the 
precipitating factor of his symptoms and the fact that he has 
remained symptomatic since that time, then [his] neck pain 
would be reasonably attributed to the injury in 1968 and his 
military service."  Diagnoses included thoracic shrapnel 
wound, with some residual tenderness.  

The claims file also contains other reports of VA and private 
medical evaluation pertinent to the veteran's cervical spine 
complaints and to epilepsy/a seizure disorder but not 
containing findings or diagnoses pertinent to the shell 
fragment scar on his chest.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  In that 
regard the Board notes that the veteran has been examined in 
connection with his claim and has also testified at a 
personal hearing.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

The veteran's scarring residual to the shell fragment wound 
to his left chest is currently assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7804 (1999).  The competent and probative evidence in this 
case in fact shows that the veteran complains of tenderness 
at his wound site.  Diagnostic Code 7804 provides a maximum 
schedular evaluation of 10 percent for superficial scars that 
are tender and painful on objective demonstration.  Thus, no 
higher evaluation is available under Diagnostic Code 7804.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Such consideration includes whether another rating 
code is "more appropriate" than Diagnostic Code 7804, the 
code used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  However, the Board finds no basis upon which to 
assign a higher disability evaluation, as further discussed 
below.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, although the veteran's 
chest scar is the result of an in-service shrapnel wound, 
service records are clear in describing the initial wound as 
superficial, without any arterial or nerve involvement and 
without noted bone or muscle involvement.  Consistent with 
that initial assessment are post-service records, to include 
the first post-service report of VA examination noting only 
scarring residual to the shell fragment wound, without 
notation of respiratory, musculoskeletal or neurologic 
dysfunction attributable to the shell fragment wound of the 
chest.  Additionally, more recent medical records and 
examination reports show no chest or back impairment other 
than scarring attributed to the in-service shrapnel wound.  

The Board acknowledges the veteran's complaints, including 
extremity numbness and pain, and limitation of extremity, 
back and neck motion, which he attributes to his in-service 
shell fragment wound.  However, the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or etiology competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The competent medical evidence fails to 
associate any clinical findings beyond scarring to the 
veteran's shrapnel wound to the chest.  Specifically, there 
is no competent and probative evidence attributing bony 
deformity or abnormalities, pulmonary symptoms, neurologic 
symptomatology or muscle impairment to the veteran's service-
incurred chest wound.  As such, evaluation under 
38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.97, 4.124a (1999) is not 
warranted.  Moreover, as no additional functional loss beyond 
scarring is shown, consideration of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999), which provides that a rating for 
scars may be based upon the limitation of function of the 
affected part, is not warranted.  

The Board further notes the veteran's argument that the 
shrapnel from his chest wound moved into his neck and head.  
The Board will not discuss or dispute medical findings or the 
veteran's contentions relevant to his neck or head.  Rather, 
the Board emphasizes that the veteran is not service-
connected for residuals of a neck wound, nor has he pursued a 
claim of entitlement to an increased evaluation for his head 
wound.  Regulations provide that when rating disability 
evaluations, generally, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (1999).  Also, although the 
veteran is service-connected for residuals of a head wound, 
that disability is separately evaluated under the schedule 
and symptoms attributable thereto may not be considered as 
the basis to assign an increased evaluation for the chest 
wound.  Thus, arguments and findings relevant to the head and 
neck do not provide a basis for assignment of a higher rating 
for the veteran's chest wound residuals.

As residuals of a shell fragment wound to the left posterior 
chest result consist of no more than a tender scar, without 
additional functional loss, the criteria for an evaluation in 
excess of 10 percent have not been met and the claim is 
denied.  



ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left posterior chest is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

